IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEREE J. NORMAN,                            : No. 21 EM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PUBLIC UTILITY COMMISSION,                  :
                                            :
                    Respondent              :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Application for Review of a Stay Order

Pursuant to Pa.R.A.P. 3315 is DENIED.